DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

3.	The Information Disclosure Statements filed on March 19, 2019, June 18, 2020, and June 25, 2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5, 6, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (2018/0026980), hereinafter Lee.
	With respect to claims 1, 6, and 11, Lee illustrates in figures 1 and 8 and paragraphs 0004 and 0022-0025, an authentication method for authenticating an electronic ticket stored in a portable information device 1 by an authentication apparatus 2, comprising a step of acquiring, by the portable information device, shared information that is sharable with the authentication apparatus when authentication of the electronic ticket is performed; a step of generating, by the portable information device, a bar code 
	With respect to claims 5, 10, and 15, figure 1 illustrates the bar code being a two-dimensional code. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 4, 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yu (2003/0066883).
	Lee’s teachings are disclosed above. Lee however fails to specifically teach the shared information being time information indicating a display time of the bar code and further fails to teach the shared information including position data indicating a present location.
	With respect to claims 2, 4, 7, 9, 12, and 14, Yu teaches in paragraph 0027, in order to avoid the counterfeiting of electronic tickets, security measures can be 
	In view of Yu’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to include as part of the shared information, both time information indicating a display time of the bar code and position data indicating a present location. As Yu discloses, one would be motivated to include such data in order to decrease the likelihood of counterfeiting electronic tickets.
Allowable Subject Matter
8.	Claims 3, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Lee in view of Yu teach an authentication method, system, and apparatus for authenticating an electronic ticket stored in a portable information device, wherein the bar code includes time and location information, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 3, 8, and 13 of the present claimed invention. Specifically, prior art fails to teach the claimed authentication method, system, and authentication apparatus wherein the portable information device performs time information acquisition, bar code generation and bar code display a plurality of times at different timings in the authentication of the electronic ticket, and wherein the authentication apparatus performs the authentication of the electronic ticket by making a comparison between time information read together with the electronic ticket from each of a plurality of bar codes displayed on the portable 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Aman (2019/0043281), Cohen et al (2012/0091202), Isgar (2019/0156541), Bergdale et al (2015/0262195), Inderst et al (2017/0316423), McDonald (2017/0206474), Gallo (2012/0330695), and Rosenblatt et al (2012/0290336).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
/ALLYSON N TRAIL/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
May 27, 2021